                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN

In re                                                Case No. 19-40185
                                                     Chapter 13
Adelbert Ron Kindred                                 Judge: Philip J Shefferly


Debtors
____________________________/

    ORDER ALLOWING DEBTORS TO ENTER INTO PERMANENT MORTGAGE
      LOAN MODIFICATION WITH CREDITOR, SUMMIT FUNDING, INC.,
                 AND MODIFYING CHAPTER 13 PLAN


        THIS CAUSE came before the Court on the Stipulation of Debtor, Adelbert Ron Kindred;
Creditor, Summit Funding, Inc. (“Creditor”); and the Standing Chapter 13 Trustee, David Wm.
Ruskin, for entry of an Order Allowing Debtors to Enter Into Permanent Mortgage Loan
Modification with Creditor, Summit Funding, Inc. and Modifying Chapter 13 Plan, and this Court,
having reviewed the Stipulation and proposed Order, having determined that entry of this Order is
consistent with the provisions of Title 11, United States Code, having determined that entry of this
Order is not adverse to any party in interest, and being otherwise fully advised in the premises, it
is hereby

        ORDERED AND ADJUDGED as follows:
        1.  Debtor’s Permanent Loan Modification with Creditor is approved as follows:
            a.     Effective July 1, 2020, the outstanding principal balance under the
                   Mortgage Loan is $120,370.41.
            b.     The maturity date of the Mortgage Loan is June 1, 2050.
            c.     The interest rate on the outstanding balance is 3.500% per annum. This rate
                   is fixed for the remainder of the loan term.
            d.     Effective July 1, 2020, Debtor’s ongoing Class 4.1 mortgage payment shall
                   be principal and interest of $540.52 per month, plus escrow amounts for
                   property insurance and property taxes of $512.38 per month, totaling
                   $1,052.90 per month. The payment amount shall be subject to future
                   adjustments for changes in insurance and taxes as provided for in the
                   mortgage and consistent with the requirements of applicable Federal and
                   State Law.
            e.     The property securing this mortgage is located at 3242 JANET AVE.,
                   WARREN, MI 48092.

        2.     Effective July 1, 2020, payments pursuant to the Loan Modification approved in
               this Order shall be made by the Chapter 13 Trustee, addressed to Summit Funding,
               Inc. 500 S Broad St. Suite 100A, Meriden, CT 06450. Trustee shall make these




   19-40185-lsg     Doc 68     Filed 10/02/20     Entered 10/02/20 12:58:54        Page 1 of 2
              payments as part of the Trustee’s normal disbursement cycle and consistent with
              the terms of Debtor’s (s’) confirmed plan as modified herein.

       3.     Upon the conclusion of Debtor’s (s’) Chapter 13 case, whether by discharge,
              conversion, dismissal or otherwise, Debtor(s) shall be responsible for making all
              future payment pursuant to the terms of the Mortgage Loan documents.

       4.     The Mortgage Loan shall be deemed contractually current as of July 1, 2020. The
              Chapter 13 Trustee shall not make further disbursements on any accrued but unpaid
              balance on Creditor’s Class 4.1 post-petition mortgage payments or on Creditor’s
              Class 4.2 pre-petition arrearage claim accruing prior to the date stated in this
              Paragraph 4.

       5.     Except as modified in this Order, the terms and conditions of the Loan and
              Mortgage documents between Debtors and Creditor shall remain in full force and
              effect.

       6.     The treatment of the claim of Creditor in Debtor’s Chapter 13 Plan as confirmed
              (and as modified, if at all) is modified as necessary to comply with the provisions
              of this Order, including but not limited to, the change in Creditor’s Class 4.1
              mortgage payment and suspension of disbursements on Creditor’s Class 4.2 pre-
              petition arrearage claim.

       7.     Entry of this Order is without prejudice to debtor filing any further plan
              modification that debtor deems appropriate.

        IT IS FURTHER Ordered and adjudged that except as expressly modified herein, Debtors’
Plan as confirmed (and as later modified, if at all) shall remain in full force and effect.


Signed on October 2, 2020




  19-40185-lsg     Doc 68    Filed 10/02/20     Entered 10/02/20 12:58:54        Page 2 of 2
